Citation Nr: 0312566	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable rating for tympanic membrane 
perforation.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran had active duty from June 1966 to July 1969.  He 
also had periods of active duty from February 1971 to January 
1975 and then from February 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision confirmed noncompensable ratings 
for bilateral tympanic membrane perforation and bilateral 
hearing loss.  

At his hearing before the undersigned in January 2003, the 
veteran raised the issue of entitlement to service connection 
for a headache disorder.  This issue is referred to the RO 
for adjudication.


FINDINGS OF FACT

1.  The veteran's tympanic membranes are intact and without 
evidence of bilateral perforation or abnormal acoustic 
reflexes.  

2.  The veteran has level I hearing loss in each ear.

3.  The veteran's hearing loss has not caused any earning 
capacity impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of a compensable rating 
for bilateral tympanic perforation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.14, 4.20, 4.31, 4.40, 4.87, Diagnostic Code 
6211 (2002).

2.  The criteria for a compensable rating for hearing loss on 
a schedular or extraschedular basis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b), 4.85-4.87 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

In a letter dated in August 2001, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  In 
its February 2000 statement of the case and the May 2002 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for both claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected hearing loss and ear disabilities.  Neither 
the veteran nor his representative has suggested that there 
are missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits.

Factual Background

Service medical records dated in May 1967 contain a diagnosis 
of hearing loss subsequent to a grenade attack that also 
resulted in bilateral tympanic membrane perforations and 
multiple shrapnel wounds.  A report of medical examination in 
February 1968 indicated a scarred right tympanic membrane.  
At separation from service in July 1969, high frequency 
hearing loss was noted.

In February 1970, the veteran was treated at a VA Hospital 
for recurrent occipital headaches.  A small central 
perforation of the right eardrum was noted.  

On examination, at a US Naval Hospital in 1972, the right 
tympanic membrane was scarred, dull, mobile, and intact.  The 
left tympanic eardrum was dull, intact, and mobile.  The 
diagnoses were bilateral sensorineural hearing loss and 
tension headaches.  

Service department records dated from August 1971 to January 
1975 are negative for any further treatment or complaints 
with respect to the blast injury.

In a December 1975 examination report for loss of organic 
hearing acuity, the examiner noted that the veteran had 
bilateral high frequency hearing loss.  

In April 1977, the veteran received treatment for headaches 
at a VA facility.  On physical examination, there was 
scarring of the tympanic membranes. 

In June 1977, the veteran underwent a neurological 
examination for VA purposes.  The provisional diagnosis was 
high frequency hearing loss, healed bilateral tympanic 
membrane perforation.

Service department records dated from October 1990 through 
September 1996 reflect the history of ear operations to 
repair perforated eardrums in 1967 with no report of current 
problems. 

In May 1999, the veteran was treated for hearing loss and 
tympanic membrane perforation at a VA facility.  He 
complained of hearing loss since service.  The diagnosis was 
symmetrical sensorineural hearing loss and healed tympanic 
membrane perforation, very likely service related.  
Associated tinnitus was noted.  

In September 2001, the veteran underwent a VA examination.  
On physical examination, there was no evidence of perforation 
involving either tympanic membrane.  Both tympanic membranes 
were noted to be clear and intact.  Tympanotmetry revealed 
normal acoustic reflexes, expect at 400 Hertz.  Type A 
tympanometry indicated that the veteran's tympanic membranes 
were intact and not perforated.  The examiner saw no basis 
for the veteran's appeal for a compensable rating.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
70
75
LEFT
15
20
70
80

The average pure tone threshold was 47.5 decibels on the 
right and 46.25 on the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 percent in the left ear.

At a hearing before the undersigned at the RO in January 
2003, the veteran testified that his hearing and ear 
disabilities had not caused him to lose time from work, 
prevented promotions, or required recent treatment.  However, 
he noted that in his work as a police detective he was unable 
to hear if a suspect was sneaking up on him, nor could he 
hear the police radio in some situations.  He said that in 
these situations his impaired hearing placed his life in 
danger.  His spouse testified that she had observed the 
veteran's difficulty hearing.  She also recalled an incident 
in which a Rotweiler had come at the veteran without the 
veteran hearing it.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court)  held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." Thus, in evaluating the veteran's right knee 
disability, the Board will look to the current level of 
disability.

The veteran is currently in receipt of two 0 percent 
evaluations for bilateral perforation of the tympanic 
membranes, and, bilateral hearing loss.

Under the provisions of Diagnostic Code 6211, the only 
evaluation for perforated tympanic membrane is 
noncompensable.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 (1987) and 
correction 52 Fed. Reg. 40439 (1987).  To evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85 and Part 4, Diagnostic Codes 6100 to 6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 Fed. Reg. 25,202, (1999) (codified at 38 C.F.R. § 
4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86, 
which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.
38 C.F.R. 4.86

Applying the results of the veteran's only recent hearing 
examination to the rating schedule, shows that he has level I 
hearing loss in both ears.  38 C.F.R. § 4.85, Table VI.  
Level I hearing loss in both ears is evaluated as 
noncompensable.  38 C.F.R. § 4.85, Table VII.  The veteran 
does not have any of the exceptional patterns of hearing 
loss.  Therefore, a compensable rating is not available under 
the provisions of 38 C.F.R. § 4.86

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extraschedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of § 
3.321.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 
 
The veteran's hearing loss has not required any period of 
hospitalization, thus it is not manifested by the need for 
frequent hospitalization.  The veteran in essence contends 
that the disability does cause marked interference with 
employment.  However, he concedes that the disability has not 
caused him to lose time from work and has not prevented 
promotions.  An extraschedular evaluation is based on 
impairment of earning capacity.  In this case, the veteran 
has maintained the same employment for over 18 years, and he 
has not reported any impairment in earning capacity.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.

For these reasons, the Board finds that compensable 
evaluations for the veteran's bilateral hearing loss and 
bilateral tympanic membrane perforation are not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the award of 
compensable ratings, that doctrine is not applicable.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2002).


ORDER

Entitlement to a compensable rating for bilateral tympanic 
membrane perforation is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


